Citation Nr: 0828210	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  06-25 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an unspecified ear 
condition.


REPRESENTATION

Appellant represented by:	F. Lagard Smith, agent


WITNESSES AT HEARING ON APPEAL

Veteran and brother



ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from August 1956 through April 
1958.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Competent private medical records, credible lay evidence 
provided by the veteran, as well as a May 1957 in-service 
report, establishes chronicity and continuity of symptoms of 
tinnitus beginning in service.

2.  There is no competent medical evidence of a current ear 
condition (aside of the separately adjudicated tinnitus and 
bilateral hearing loss).


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active service. 38 U.S.C.A. §§ 
1111, 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. § 
3.303 (2007).

2.  The criteria for service connection for an unspecified 
ear condition are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for tinnitus and an 
unspecified ear condition.  For service connection, the 
record must contain (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury. In other words, entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service. 38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a). See also Pond v. West, 
12 Vet. App. 341, 346 (1999).

The evidence of record in this case includes service medical 
records, VA and private outpatient treatment records, and a 
VA examination report.  

With regard to tinnitus, there is no doubt that the medical 
evidence has established that the veteran has a current 
tinnitus diagnosis.  See outpatient reports and December 2004 
VA examination report.  The question is whether the veteran's 
tinnitus was incurred during his active service.  

The veteran contends that he has had severe ringing in his 
ears since a May 1957 in-service incident that involved 
machine gun fire in close proximity to his ears.  
See October 2007 hearing transcript at page 11.  A complete 
review of the service medical record shows no treatment 
secondary to a machine gun blast in May 1957.  The veteran 
stated that he went to sick bay the following morning.  Id.  
The service medical records show ENT treatment in May 1957, 
but there is no mention of acoustic trauma secondary to a 
machine gun blast at that time.  In fact, the May 1957 report 
shows a complaint of decreased hearing over the prior year 
following a motor vehicle accident in 1956.  Thus, there is 
no evidence in the service medical records of a specific 
incident involving acoustic trauma during the veteran's 
service.  However, a reading of the service medical records 
reveals that the August 1956 enlistment examination report 
shows no signs of tinnitus, and include no complaints of 
ringing or other noises in the ears.  Under 38 U.S.C.A. § 
1111, a veteran is afforded a presumption of sound condition 
upon entry into service, except for any defects noted at the 
time of entry examination.  With regard to the tinnitus 
claim, there is no such defect noted at the time of entry 
into active service.  As such, the veteran is afforded the 
presumption of soundness with regard to his tinnitus claim.  
That presumption can only be rebutted by clear and 
unmistakable evidence that a disability existed prior to 
service and was not aggravated by service.  
See Monroe v. Brown, 4 Vet. App. 513, 515 (1993); Green v. 
Derwinski, 
1 Vet. App. 320, 322 (1991); 38 C.F.R. § 3.304(b).

The first report of tinnitus related symptoms is found in the 
May 1957 service medical record.  The veteran has stated that 
he has had ringing in his ears ever since his active duty 
period.  He currently reports bilateral ringing, the sound of 
crickets in his ears, humming and buzzing, and that these 
symptoms are constant and daily.  See hearing transcript at 
pages 26 and 27.  He also testified that he sought treatment 
for the tinnitus immediately following service and ever 
since.  Id. at page 29.  While some older medical records 
were deemed unavailable, the claims folder does include a 
June 1971 record from the University of Washington University 
Hospital, which notes tinnitus incurring in service that has 
"persisted since."  An August 1978 report from a physician 
at the Kresge Hearing Research Laboratory also notes that the 
veteran has had "a tonal tinnitus...for 20 years."  Thus, the 
veteran was reporting tinnitus continuing since service many 
many years prior to filing a service connection claim for 
this disability.  There is no reason to question the 
credibility of his report of tinnitus nearly thirty years 
prior to filing the claim.  And, he contends that he as 
experiences the ringing in his ears ever since.  Such lay 
evidence is acceptable to prove symptomatology over a period 
of time. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 495 (1992). 

While there is no evidence of the in service incident that 
the veteran describes involving acoustic trauma secondary to 
the discharge of a machine gun near his head, there is 
evidence that the initial notation of tinnitus was in a May 
1957 service medical record, and the veteran has provided 
competent evidence of continued symptoms in the subsequent 
years and through to the present. For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic." When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b). The Board finds the veteran provided 
sufficient lay evidence of continuous symptoms of tinnitus 
ever since its initial manifestation in May 1957. The veteran 
stated that he has had a ringing in his ears since service.  
His complaints are noted in private treatment records that 
precede his claim for service connection by many years. There 
is sufficient evidence to show the manifestations of tinnitus 
beginning in service and continuing ever since, as the 
veteran is competent to report his own symptoms and as the 
circumstances of its incurrence in service are consistent 
with his military record and history.
 See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). The 
Board finds this evidence sufficient to grant service 
connection for tinnitus under 
38 C.F.R. § 3.303(b).

With regard to the veteran's claim for an unspecified ear 
condition, there is no evidence of a current ear disability 
aside from the tinnitus and bilateral hearing loss that are 
discussed in this decision and remand.  38 C.F.R. § 3.303 
requires evidence of a current disability before service 
connection can be granted.  The body of evidence in this case 
discusses hearing loss and tinnitus, but no other ear 
disability.  Without evidence of a current disability, 
service connection is not warranted.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Duties to Notify and Assist
VA sent the veteran a letter in November 2004 informing him 
of the evidence necessary to establish entitlement to service 
connection.  He was notified of what was necessary to 
establish his claim, what evidence he was expected to 
provide, and what VA would obtain on his behalf.  Thus, this 
letters satisfied the requirements of 38 C.F.R. § 3.159(b)(1) 
(2007).  A March 2006 letter also informed the veteran of the 
type of evidence necessary to establish an effective date and 
a disability rating, as is required under Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  As such, VA's duty to 
notify the veteran were met in this case.

VA also has a duty to assist the veteran in substantiating 
his claims under 
38 C.F.R. § 3.159(c), (d) (2007).  Here, the veteran's 
statements, his service medical records, and VA and private 
treatment records have been associated with the claims 
folder.  The veteran was also afforded a VA examination and 
the report is of record.  The veteran requested both RO and 
Board hearings, and the March 2006 and October 2007 
transcripts are also of record.  The veteran has been 
afforded several opportunities, but has not notified VA of 
any additional available relevant records with regard to his 
claims.

VA has done everything reasonably possible to assist the 
veteran.  A remand for further development of these claims 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist the veteran and further development is 
not warranted.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for an unspecified ear 
condition is denied.


REMAND

The veteran is also seeking service connection for bilateral 
hearing loss.  He alleges that the should be afforded the 
presumption of soundness, but that if VA does not afford him 
such due to the notation in the August 1956 entry examination 
of defective hearing, that he should be granted service 
connection on the basis of aggravation of a preexisting 
disability.  He contends that the change from an H2 profile 
upon entry into service to an H3 profile at the time of 
discharge is evidence of aggravation. See October 2007 
hearing transcript at page 21.

The veteran was afforded a VA examination in December 2004 
with regard to this claim and an April 2005 addendum to that 
report was added to the claims folder.  The purpose of the 
addendum was to address the etiology of the veteran's 
currently diagnosed bilateral hearing loss.  The examiner 
vaguely stated that there is no evidence of aggravation or of 
an initial incurrence of hearing loss in service, so it is 
less likely than not that the hearing loss is related to 
active duty.  The examiner, however, failed to address the 
pertinent evidence in the service medical records.  In 
particular, the state of the veteran's hearing at the time of 
entry into service based upon a "whisper test;" the May, 
August and September audiological reports in the service 
records; the May 1957 notation that the veteran's hearing 
"has been getting worse," and the change in profile from 
beginning to end of service.  Under 38 C.F.R. § 3.159(c)(4), 
the veteran is entitled to an examination based upon a review 
of the evidence of record.  It does not appear that such a 
review was completed in this case.  While the examiner 
reported a review of the service medical records, he clearly 
failed to discuss the pertinent medical evidence related to 
the veteran's treatment of hearing loss in service.  The 
Board regrets the delay; however, a remand is required so 
that the veteran may be afforded a comprehensive evaluation 
of his aggravation claim by a competent medical professional 
in accordance with 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum to the December 2004 
and April 2005 VA examination reports.  
The addendum should address the pertinent 
evidence of record, discussed above, and 
the physician is requested to provide an 
opinion as to whether, if the veteran's 
bilateral hearing loss preexisted service, 
it increased in disability during such 
service, and, if it did, whether the 
increase in disability was due to the 
natural progress of the disease.  
38 C.F.R. § 3.306(a) (2007).

2. Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


